

Exhibit 10.34



















May 23, 2002






ADVANCE AUTO PARTS, INC.


EMPLOYEE STOCK PURCHASE PLAN


PLAN DOCUMENT














Amended January 1, 2006



--------------------------------------------------------------------------------



 
TABLE OF CONTENTS 
 
 
 
Page 
Section 1  PURPOSE OF PLAN 
1 
        Section 2 DEFINITIONS 
1 
          2.1  Account
1 
  2.2  Authorization 
1 
  2.3  Beneficiary 
1 
  2.4  Board
1 
  2.5  Code
1 
  2.6  Committee 
1 
  2.7  Company
1 
  2.8  Compensation 
1 
  2.9  Custodial Account 
1 
  2.10  Custodian  
1 
  2.11  Eligible Employee
1 
  2.12  Enrollment Period
2 
  2.13  Fair Market Value
2 
  2.14  Offering Date
2 
  2.15  Offering Period 
2 
  2.16  Participating Employee 
2 
  2.17  Participating Employer 
2 
  2.18  Plan
2 
  2.19  Purchase Date 
2 
  2.20  Purchase Price 
2 
  2.21  Stock
2 
  2.22  Subsidiary 
2 
        Section 3  SHARES AVAILABLE UNDER THE PLAN
2 
        Section 4 OFFERING PERIODS 
2 
        Section 5  ADMINISTRATION OF THE PLAN
2 
      Section 6  PARTICIPATION 
3 
          6.1  Requirements 
3 
  6.2  Continuity Authorization 
3 
  6.3  Termination 
3 
        Section 7   PURCHASE OF SHARES; LIMITATIONS
3 
          7.1  General Rule
3 
  7.2  Statutory Limitation
3 
  7.3  Insufficient Number of Shares of Stock
3 
        Section 8  METHOD OF PAYMENT              8.1  Authorization 
4  
  8.2  Continuing Authorization 
 4  
  8.3  Authorization Amendment 
 4  
  8.4  Cancellation of Election to Purchase 
 4  
  8.5  Account Credits, General Assets and Taxes 
 4  
  8.6  No Cash Payments 
 4  
        Section 9   EXERCISE OF PURCHASE RIGHT 
5  
          9.1  General Rule 
5  
  9.2  Fractional Shares 
5  

 
 
i

--------------------------------------------------------------------------------




 

  9.3 Delivery of Stock
5  
  9.4 Dividends 
5  
     
 
Section 10  TERMINATION OF EMPLOYMENT
5  
   
 
  10.1 General Rule
5  
  10.2 Death 
5  
     
 
Section 11  NON-TRANSFERABILITY
5  
     
 
Section 12   ADJUSTMENT
6  
     
 
Section 13  SECURITIES REGISTRATION
6  
     
 
Section 14   AMENDMENT OR TERMINATION 
6  
   
 
Section 15  MISCELLANEOUS
6  
     
 
  15.1  Shareholder Rights 
7  
  15.2 No Contract of Employment
7  
  15.3 Withholding
7  
  15.4  Construction 
7  
  15.5  Costs 
7  
  15.6  Liability for Taxes 
7  
  15.7  Rule 16b-3 
7  
        Section 16 EFFECTIVE DATE; TERM OF PLAN
7  


 
 
ii

--------------------------------------------------------------------------------




Section 1  PURPOSE OF THE PLAN
 
The purpose of the Advance Auto Parts, Inc. Employee Stock Purchase Plan is to
encourage and enable Eligible Employees of Advance Auto Parts, Inc. (“the
Company”) and its participating Subsidiaries the opportunity to acquire a
proprietary interest in the Company through the purchase of the Company’s Stock
at a discount. The Company believes that employees who participate in this Plan
will have a closer identification with the Company by virtue of their ability as
stockholders to participate in the Company’s growth and earnings. It is the
intention of the Company to have this Plan qualify as an “employee stock
purchase plan” under Section 423 of the Code, as amended. Accordingly, the
provisions of this Plan shall be construed in a manner consistent with the
requirements of that Section 423 of the Code. Any provision of the Plan
inconsistent with Section 423 of the Code will, without further act or amendment
by the Company, be deemed reformed to comply with Code Section 423.
 
Section 2  DEFINITIONS
 

2.1  
“Account” -- means for each Offering Period the separate bookkeeping account
which shall be established for each Participating Employee to record the payroll
deductions made on his or her behalf to purchase Stock under this Plan.

 

2.2  
“Authorization” -- means the participation election and payroll deduction
authorization form which an Eligible Employee shall be required to properly
complete (either in writing or via electronic submission) and timely file with
the Human Resources Department before the end of an Enrollment Period in order
to participate in this Plan for the related Offering Period.

 

2.3  
“Beneficiary” -- means a person to whom all or a portion of the shares or cash
amounts due to the Participating Employee under the Plan will be paid if the
Participating Employee dies before receiving such shares or cash amounts.

 

2.4  
“Board” -- means the Board of Directors of the Company.

 

2.5  
“Code” -- means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

 

2.6  
“Committee” -- means the committee appointed by the Board to administer the Plan
or in the absence of such a committee, then the Board itself.

 

2.7  
“Company” -- means Advance Auto Parts, Inc. (including any entity that is
directly or indirectly wholly-owned by Advance Auto Parts, Inc. and disregarded
as an entity separate from Advance Auto Parts, Inc. under Section 7701 of the
Code and the treasury regulations issued thereunder).

 

2.8  
“Compensation” -- means total base pay (which includes regular pay, overtime,
and shift premiums, but excludes bonuses, and any compensation related to stock
options or any other remuneration paid to the Participating Employee) for
services rendered by Participating Employee to the Company during the applicable
period specified in the Plan.

 

2.9  
“Custodial Account” -- means the non-interest bearing bookkeeping account
maintained on behalf of the Participating Employee to which shares purchased
under Section 9 and dividends (net of withholding) shall be allocated and from
which Shares and/or cash shall be distributed.

 

2.10  
“Custodian” -- means the custodian for the Plan appointed by the Committee.

 

2.11  
“Eligible Employee” --- means each employee (as defined for purposes of Section
423 of the Code) of a Participating Employer who has been employed by such
employer at least thirty days prior to the beginning of each period and who is
customarily employed to work 20 or more hours per week, except:

 

(a)  
an employee who customarily is employed (within the meaning of Section
423(b)(4)(B)) of the Code 20 hours or less per week by the Company or such
Subsidiary.

 

(b)  
an employee who would own (immediately after the grant of an option under this
Plan) stock possessing 5% or more of the total combined voting power or value of
all classes of stock of the Company based on the rules set forth in Section
423(b)(3) and Section 424 of the Code.

 
 

--------------------------------------------------------------------------------


 
 

(c)  
a highly compensated employee (as defined under Section 414(q) of the Code) who
is required to file statements under Section 16(a) of the Securities Exchange
Act of 1934 or who otherwise falls within a category of highly compensated
employees that the Committee has determined in its discretion to exclude under
this Plan for a particular Offering Period.

 

2.12  
“Enrollment Period” -- means the period set by the Committee which precedes the
beginning of the related Offering Period and which shall continue for no more
than 30 days.

 

2.13  
“Fair Market Value” --- means (1) the closing price on a given date for a share
of Stock quoted on the New York Stock Exchange system or listed on a national
securities exchange as reported by The Wall Street Journal or, if The Wall
Street Journal no longer reports such closing price, such closing price as
reported by a newspaper or trade journal selected by the Committee or, if no
such closing price is available on such date, (2) such closing price as so
reported for the immediately preceding business day, or, if no newspaper or
trade journal reports such closing price or if no such price quotation is
available, (3) the price which the Committee acting in good faith determines
through any reasonable valuation method that a share of such Stock might change
hands between a willing buyer and a willing seller, neither being under any
compulsion to buy or to sell and both having reasonable knowledge of the
relevant facts.

 

2.14  
“Offering Date” -- means for each Offering Period the first day of such Offering
Period.

 

2.15  
“Offering Period” -- means a period of approximately 3 months duration
commencing on the first day of each calendar year (or at such other times as may
be determined by the Committee) for each year for which this Plan is in effect.

 

2.16  
“Participating Employee” -- means for each Offering Period each Eligible
Employee who has satisfied the requirements set forth in Section 6 of this Plan
for such Offering Period.

 

2.17  
“Participating Employer” -- means for each Offering Period the Company and each
Subsidiary that the Committee designates as a Participating Employer for such
Offering Period.

 

2.18  
“Plan” -- means this Advance Auto Parts, Inc. Employee Stock Purchase Plan.

 

2.19  
“Purchase Date” -- means for each Offering Period the last day of such Offering
Period.

 

2.20  
“Purchase Price” -- means for each Offering Period 95% of the Fair Market Value
of a share of Stock on the “Purchase Date.”

 

2.21  
“Subsidiary” -- means each corporation which is a subsidiary of the Company
(within the meaning of Section 424(f) of the Code).

 
Section 3  SHARES OFFERED UNDER THE PLAN
 
There shall be a total of 700,000 shares of Stock available for purchase under
this Plan subject to any adjustment as provided in Section 12. All such shares
of Stock shall be reserved to the extent that the Company deems appropriate from
authorized but unissued shares of Stock or from shares of Stock that have been
reacquired by the Company.
 
Section 4  OFFERING PERIODS
 
This Plan shall be implemented by a series of consecutive Offering Periods, with
a new Offering Period commencing on or after the first day of the calendar
quarter (or at such other times as may be determined by the Committee, but not
exceeding 27 months) for each year for which this Plan is in effect.
 
Section 5  ADMINISTRATION OF THE PLAN
 
The Committee shall supervise and administer this Plan. The Committee acting in
its absolute discretion shall exercise such powers and take such action as
expressly called for under this Plan and, further, the Committee shall have the
power and the discretion to interpret this Plan and to take such other action in
the administration and operation of this Plan as the Committee deems equitable
under the circumstances, which action shall be binding on the Company, on each
affected Participating Employee and Participating Employer and on each other
person directly or indirectly affected by such action. The
 
2

--------------------------------------------------------------------------------


 
Committee in its discretion may delegate, in whole or in part, its power and
authority to another person or entity.
 
Section 6  PARTICIPATION
 
 

6.1  
Requirements. Each Eligible Employee who is employed by a Participating Employer
on the first day of an Enrollment Period shall satisfy the requirements to be a
Participating Employee for the related Offering Period if:

 

(a)  
he or she has properly completed and filed an Authorization with the Committee
(or its delegate) on or before the last day of such Enrollment Period to
purchase shares of Stock under this Plan, and

 

(b)  
his or her employment as an Eligible Employee continues uninterrupted throughout
the period which begins on the first day of such Enrollment Period and ends on
the first day of the related Offering Period, and no Eligible Employee's
employment shall be treated as interrupted by a transfer directly between the
Company and any Subsidiary or between one Subsidiary and another Subsidiary.

 

6.2  
Continuity Authorization. An Authorization shall continue in effect until
amended under Section 8.3 or cancelled under Section 8.4.

 

6.3  
Termination. A Participating Employee's status as such shall terminate for an
Offering Period (for which he or she has an effective Authorization) at such
time as his or her Account is withdrawn in full under Section 8.4(a) or his or
her employment terminates under Section 10.1.

 
Section 7  PURCHASE OF SHARES; LIMITATIONS
 

7.1  
General Rule. Subject to Section 7.2, each Participating Employee for each
Offering Period automatically shall, as of the first day of such Offering
Period, be entitled to purchase at the Purchase Price up to a maximum number of
whole shares of Stock, determined and specified by dividing such Participant’s
payroll deductions accumulated prior to the purchase date and retained in the
Participant’s Account as of such date by the applicable Purchase Price. With
respect to each Offering Period, the Committee may also specify on or before the
first day of such Offering Period, as applicable, a maximum number of shares
that shall be made available under this Plan for such Offering Period.

 

7.2  
Statutory Limitation. No Eligible Employee shall purchase any Stock under this
Plan or under any other employee stock purchase plan (within the meaning of
Section 423 of the Code) established by the Company or any Subsidiary (within
the meaning of Section 423(b)(8) of the Code) with a Fair Market Value in excess
of $25,000 per calendar year determined on the Offering Date, at the time the
purchase occurs. For purposes of this limitation, an Eligible Employee's right
to purchase Stock of the Company under this Plan shall occur on the Offering
Date for such option (subject, however, to the Committee's ability to divest
such right under Section 10.1).

 

7.3  
Insufficient Number of Shares of Stock. If the number of shares of Stock
available for purchase for any Offering Period is insufficient to cover the
number of shares which Participating Employees elect to purchase during such
Offering Period (whichever is applicable), then the number of shares of Stock
which each Participating Employee has a right to purchase on the Purchase Date
shall be reduced to the number of shares of Stock which the Committee (or its
delegate) shall determine by multiplying the number of shares of Stock available
under this Plan for such Offering Period or (as applicable) by a fraction, the
numerator of which shall be the number of shares of Stock which such
Participating Employee elected to purchase during such Offering Period (as
applicable) and the denominator of which shall be the total number of shares of
Stock which all Participating Employees elected to purchase during such Offering
Period (as applicable).

 


3

--------------------------------------------------------------------------------


 
Section 8  METHOD OF PAYMENT
 

 
8.1
Authorization. To enroll in the Plan for an Offering Period, an Eligible
Employee must file an Authorization with the Company (or its designee) and elect
to make contributions under the Plan in such form and manner and by such date as
determined and communicated by the Committee. Each Participating Employee's
Authorization shall specify the specific dollar amount which he or she
authorizes his or her Participating Employer to deduct from his or her
Compensation each pay period (determined in accordance with such Participating
Employer's standard payroll policies and practices) during the Offering Period
for which such Authorization is in effect, provided:

 

(a)  
the minimum amount deducted from a Participating Employee's Compensation during
any pay period in an Offering Period shall not be less than $5.

 

(b)  
the maximum amount deducted from a Participating Employee's Compensation during
any calendar year shall not exceed the lesser of $25,000 or ten (10%) of the
Participating Employee’s Compensation.

 

 
8.2
Continuing Authorization. An Authorization once timely filed under Section
6.1(a) for an Offering Period commencing on the first day of the calendar year
shall continue in effect for each Offering Period thereafter that commences on
the first day of the calendar year until amended under Section 8.3 or cancelled
under Section 8.4, and an Authorization once timely filed under Section 6.1(a)
for an Offering Period commencing on the first day of a calendar quarter shall
continue in effect for each Offering Period thereafter.

 

 
8.3
Authorization Amendment. An Authorization for an offering Period commencing on
the first day of the Company’s calendar year may be amended during an Enrollment
Period for such offering Period and the amendment shall be effective for such
Offering Period if timely filed under Section 6.1(a).

 

 
8.4
Cancellation of Election to Purchase. A Participating Employee who has elected
to purchase Stock for an Offering Period may cancel his or her election in its
entirety during an Offering Period. Any such cancellation shall be effective
upon the delivery by the Participating Employee of written notice of
cancellation to the office or person designated to receive elections. Such
notice of cancellation must be so delivered before the close of business on the
last business day of the Offering Period.
 
A Participating Employee’s rights upon the cancellation of his or her election
to purchase Stock shall be limited to the following:

 
 

 
(a)
he or she may receive in cash, as soon as practicable after delivery of the
notice of cancellation, the full amount then credited to his or her Account (no
partial withdraws are permitted); or

 

 
(b)
he or she may have the amount credited to his or her Account at the time the
cancellation becomes effective applied to the purchase of the number of shares
such amount will then purchase at the end of the Offering Period.

 

 
8.5
Account Credits, General Assets and Taxes. All payroll deductions made for a
Participating Employee shall be credited to his or her Account as of the pay day
as of which the deduction is made. All payroll deductions shall be held by the
Company or by one, or more than one, Subsidiary (as determined by the Committee)
as part of the general assets of the Company or any such Subsidiary, and each
Participating Employee's right to the payroll deductions credited to his or her
Account shall be those of a general and unsecured creditor. The Company or such
Subsidiary shall have the right to withhold on payroll deductions to the extent
such person deems necessary or appropriate to satisfy applicable tax laws.

 

 
8.6
No Cash Payments. No Participating Employee may make any contribution to his or
her Account except through payroll deductions made in accordance with this
Section 8.

 
 
4

--------------------------------------------------------------------------------


 
Section 9  EXERCISE OF PURCHASE RIGHT
 

 
9.1
General Rule. As soon as practicable after the Purchase Date of each Offering
Period, the Company or Custodian will purchase the number of shares of whole
Stock that may be purchased by the amounts credited to each Participating
Employee’s Custodial Account as of such Purchase Date.

 

 
9.2
Fractional Shares. No fractional shares shall be purchased under the Plan. The
Committee may, at its discretion, determine whether cash in an amount
representing the price of any fractional share shall be refunded, carried over
to the next Offering Period, or applied to the purchase of a fractional share at
the end of an Offering Period; provided that such determination shall apply
uniformly to all Participating Employees for each Offering Period.

 

 
9.3
Delivery of Stock. A stock certificate representing any shares of Stock
purchased under this Plan shall be credited to such Participating Employee’s
Custodial Account, as of such Purchase Date. At the Participating Employee's
direction and expense, a stock certificate can be delivered to the Participating
Employee and shall be registered in his or her name. No Participating Employee
(or any person who makes a claim through a Participating Employee) shall have
any interest in any shares of Stock subject until such shares have been
purchased and the related shares of Stock actually have been delivered to such
person or have been transferred to their Custodial Account.

 

 
9.4
Dividends. Any dividends (net of any withholding taxes) received with respect to
shares credited to Participating Employee’s Custodial Account will be reinvested
in additional shares which shall be purchased by the Custodian in the open
market (or by some other means as determined by the Committee) as soon as
administratively feasible following receipt of such net dividend payment by the
Custodian.

 
Section 10  TERMINATION OF EMPLOYMENT
 
 

 
10.1
General Rule. Subject to Section 10.2, if a Participating Employee's employment
as an Eligible Employee terminates on or before the Purchase Date for an
Offering Period for any reason whatsoever, his or her Account shall be
distributed as if he or she had elected to withdraw in full his or her Account
in cash under Section 8.4(a) immediately before the date his or her employment
had so terminated. However, if a Participating Employee is transferred directly
between the Company and a Participating Subsidiary or between one Participating
Subsidiary and another Participating Subsidiary while he or she has an
Authorization in effect, his or her employment shall not be treated as
terminated merely by reason of such transfer and any such Authorization shall
(subject to all the terms and conditions of this Plan) remain in effect after
such transfer for the remainder of such Offering Period. 

 

 
10.2
 

 
 

 
10.2
Death. If a Participating Employee dies and has an election to purchase Stock in
effect at the time of his or her death, the legal representative of the deceased
Participating Employee may, by delivering written notice to the office or person
designated to receive elections no later than the end of the Offering Period,
elect to

 

(a)  
have the amount credited to the Participating Employee's Account at the time of
his or her death, or

 

(b)  
cancel in full the election to purchase shares of Stock in accordance with the
provisions of Section 8.4(a).

 
If no such notice is given within such period, the election will be deemed
canceled as of the date of death, and the only right of such legal
representative will be to receive in cash the amount credited to the deceased
Participating Employee’s Account.


Section 11  NON-TRANSFERABILITY
 
Neither the balance credited to a Participating Employee's Account nor any
rights to purchase Stock under this Plan shall be transferable other than by
will or by the laws of descent and distribution, and
 
 
5

--------------------------------------------------------------------------------


 
any purchase right shall be exercisable during a Participating Employee’s
lifetime only by the Participating Employee.
 
Section 12  ADJUSTMENT
 
The number, kind or class (or any combination thereof) of shares of Stock
reserved under Section 3, and the Purchase Price of such shares of Stock as well
as the number, kind or class (or any combination thereof) of shares of Stock
subject to grants under this Plan shall be adjusted by the Committee in an
equitable manner to reflect any change in the capitalization of the Company,
including, but not limited to such changes as Stock dividends or Stock splits.
 
Section 13  SECURITIES REGISTRATION
 
As a condition to the receipt of shares of Stock under this Plan, an Eligible
Employee shall, if so requested by the Company, agree to hold such shares of
Stock for investment and not with a view of resale or distribution to the public
and, if so requested by the Company, shall deliver to the Company a written
statement satisfactory to the Company to that effect. Furthermore, if so
requested by the Company, the Eligible Employee shall make a written
representation to the Company that he or she will not sell or offer for sale any
of such Stock unless a registration statement shall be in effect with respect to
such Stock under the Securities Act of 1933 and any applicable state securities
law or the Eligible Employee shall have furnished to the Company an opinion in
form and substance satisfactory to the Company of legal counsel satisfactory to
the Company that such registration is not required. Certificates representing
the Stock transferred upon the exercise of an option may at the discretion of
the Company bear a legend to the effect that such Stock has not been registered
under the Securities Act of 1933 or any applicable state securities law and that
such Stock cannot be sold or offered for sale in the absence of an effective
registration statement as to such Stock under the Securities Act of 1933 and any
applicable state securities law or an opinion in form and substance satisfactory
to the Company of legal counsel satisfactory to the Company that such
registration is not required.
 
Section 14  AMENDMENT OR TERMINATION
 
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate in light of, and consistent with, Section
423 of the Code and the laws of the Commonwealth of Virginia, and any such
amendment shall be subject to the approval of the Company's stockholders to the
extent such approval is required under Section 423 of the Code or the laws of
the Commonwealth of Virginia or to the extent such approval is required to
satisfy any requirements under applicable law.
The Board also may terminate this Plan or any offering made under this Plan at
any time. The actions of the Committee may be taken at a meeting by a majority
of its members, in writing without a meeting if all members of the Committee
sign such writing or by the use of a conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other and participation in such a meeting in this manner
shall constitute attendance and presence in person at the meeting of the person
or persons so participating for all purposes.
The Committee will administer the Plan on a nondiscriminatory basis and will
apply uniform rules to all persons similarly situated. The Board reserves the
right to amend the Plan from time to time subject to the following limitations:
 

(a)  
No amendment will be made without the prior approval of the stockholders of the
Company if the amendment will (1) increase the number of shares available for
purchase under the Plan, or (2) materially modify the eligibility conditions or
increase the benefits available to Eligible Employees under the Plan.

 

(b)  
No amendment will reduce the amount of a Participating Employee’s Account or
Custodial Account balance.

 

(c)  
No amendment will be made which will cause the Plan to not satisfy the
requirements under Section 423 of the Code.

 
.
6

--------------------------------------------------------------------------------


 
Section 15  MISCELLANEOUS
 
 

 
15.1
Stockholder Rights. No Participating Employee shall have any rights as a
stockholder of the Company as a result of the grant of a purchase right pending
the actual delivery of the Stock subject to such a purchase right to such
Participating Employee. 

 
15.2
No Contract of Employment. The grant of a purchase right to a Participating
Employee under this Plan shall not constitute a contract of employment and shall
not confer on a Participating Employee any rights upon his or her termination of
employment. 

 
15.3
Withholding. Each purchase right shall be made subject to the condition that the
Participating Employee consents to whatever action the Company directs to
satisfy the federal and state tax withholding requirements, if any, which the
Company in its discretion deems applicable to the exercise of such purchase
right. 

 
15.4
Construction. All references to sections are to sections of this Plan unless
otherwise indicated. This Plan shall be construed under the laws of the
Commonwealth of Virginia, without regard to the law of conflicts of such state,
to the extent that federal law does not preempt such laws. Finally, each term
set forth in Section 2 shall have the meaning set forth opposite such term for
purposes of this Plan and, for purposes of such definitions, the singular shall
include the plural and the plural shall include the singular. 

 
15.5
Costs. All costs and expenses incurred in the administration of the Plan will be
paid by the Company. Any brokerage fees or expenses for the sale or transfer of
Stock by a Participating Employee will be borne by the Participating Employee. 

 
15.6
Liability for Taxes. Each Participating Employee shall be responsible for, and
will indemnify the Participating Employer against, any federal, state or local
income or other applicable taxes, including any interest or penalties relating
thereto, to which the Participating Employee may be subject as a result of the
Participating Employee’s participation in the Plan or the Participating
Employee’s sale of shares acquired thereunder

 
15.7
Rule 16b-3. The Committee shall have the right to amend any purchase right to
withhold or otherwise restrict the transfer of any Stock of the Company or cash
under this Plan to an Eligible Employee as the Committee deems appropriate in
order to satisfy any condition or requirement under Rule 16b-3 to the extent
Rule 16 of the Securities Exchange Act of 1934 might be applicable to such grant
or transfer.

 
 
Section 16  EFFECTIVE DATE, TERM OF PLAN
 
This Plan shall become effective upon approval by the Company's stockholders and
shall continue in effect for a term of ten years unless terminated earlier under
Section 14.


7

--------------------------------------------------------------------------------

